FILE COPY



                                            BILL OF COSTS

           TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                           No. 07-15-00220-CV

                               In the Interest of A.E. and A.E., Children

             (No. 76,485-D IN 320TH DISTRICT COURT OF POTTER COUNTY)


Type of Fee                      Charges     Paid       By
Motion fee                       $10.00      EXEMPT     Eric Tek Tai
Motion fee                       $10.00      INDIGENT   James Abbott
Indigent                         $25.00      INDIGENT   Erica Vasquez
Filing                           $100.00     INDIGENT   Erica Vasquez
Supreme Court chapter 51 fee     $50.00      INDIGENT   Erica Vasquez
Motion fee                       $10.00      INDIGENT   Erica Vasquez
Statewide efiling fee            $20.00      INDIGENT   Erica Vasquez




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                           Court costs in this cause shall be paid as per
                               the Judgment issued by this Court.

       I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.


                                                 IN TESTIMONY WHEREOF, witness my hand
                                                 and the Seal of the COURT OF APPEALS for
                                                 the Seventh District of Texas on December 18,
                                                 2015.


                                                 Vivian Long
                                                 VIVIAN LONG, CLERK